404 Page Not Found          Skip to main content          Advanced Search         Search   Search         A      A      A           Judicial Branch Home      Courts                  Supreme CourtCourts      of AppealSuperior CourtsJury      ServiceAbout California CourtsFind      My CourtFAQs  Self-Help                  Getting StartedSmall      ClaimsFamilies & ChildrenDivorce      or SeparationAbuse & HarassmentEviction      & HousingName ChangeTrafficSeniors & ConservatorshipProblems      With MoneyCriminal LawCivil      AppealsSelf-Help Glossary  Forms & Rules                  Browse All FormsRules      of Court  Opinions                  Published OpinionsUnpublished      Opinions  Programs                  Alternative Dispute Resolution (ADR)Civics      EducationCollaborative Justice CourtsCommunity CorrectionsCommunity      OutreachCourt Innovations?Kleps AwardsCourt Interpreters (CIP)Domestic      ViolenceEqual AccessFacilitiesFor Families and ChildrenJusticeCorpsProcedural FairnessTribal      Projects  Policy & Administration                  Chief Justice Cantil-SakauyeJudicial      CouncilAdministrative Office of the CourtsBranchwide InitiativesOffice      of Governmental AffairsInvitations to      Comment  News & Reference                  NewsroomReports &      PublicationsResearch & StatisticsVideo      Library          Sorry, the page you requested was not found. You may have used an outdated link or may have typed the address (URL) incorrectly. Here are some common reasons why pages were not found: Using UPPER CASE CHARACTERS - most names are in lower case. Information may have moved to a new location. You may have typed the page address incorrectly.     © 2011 Judicial Council of California / Administrative Office of the Courts      Site Map        | Careers        | Contact Us        | Accessibility        | Public Access to Records        | Terms of Use        | Privacy